 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 1 of 8. PagelD #: 199

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
AYKEE HENDERSON, ) CASE NO. = 1:20 CV 1351
) JUDGE DONALD C. NUGENT
Plaintiff, )
v. , MEMORANDUM OPINION
CUYAHOGA COUNTY, )
Defendant. )

This matter is before the Court on the Motion of Defendant Cuyahoga County to Dismiss
Plaintiff's complaint pursuant to Fed. R. Civ. P. 12(b)(6). (ECF #6) For the reasons that follow,

Defendant’s Motion to Dismiss is granted.
Factual and Procedural Background

Plaintiff, Aykee Henderson, filed this collective action on June 22, 2020, on behalf of
himself and all others similarly situated, against Defendant Cuyahoga County, seeking relief

under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq, and 29 U.S.C.
§ 216(b).
The Complaint makes the following factual allegations:

7. At all times relevant to this Complaint, Defendant employed
Plaintiff and other similar situated detention officers in a
non-exempt hourly capacity.

8. During all times relevant to this Complaint, Plaintiff and other
similarly situated detention officers frequently worked in excess of
40 hours per week.

 
 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 2 of 8. PagelD #: 200

9. Defendant’s detention officers are responsible for the custody
and discipline of individuals detained by Defendant.

10. Among other duties, detention officers search for contraband
and provide security, count, feed, and supervise detainees.

11. At the beginning of each shift, prior to clocking in, Defendant
requires Plaintiff and other similarly situated detention officers to
undergo a security screening.

12. During the security screening the detention officers empty their
pockets, remove their shoes, belts, and jackets and all metal
objects, empty their bags, and submit any personal items in their
possession for inspection.

13. Defendant requires the detention officers to undergo this
screening for the purposes of safety, and to prevent officers from
inadvertently or intentionally bringing contraband into the prison.

14. Keeping weapons and other contraband out of the prison is
necessarily tied to the detention officers’ work of providing
security and searching for contraband.

15. Thus, undergoing security screenings is integral and
indispensable to the officers’ principal activities.

16. Defendant, however, fails to compensate Plaintiff and similarly
situated detention officers for time spent undergoing pre-shift
security screenings.

17. Defendant’s failure to compensate Plaintiff and the similarly
situated detention officers resulted in unpaid overtime in violation
of the FLSA. See, Aguilar, et al. v. Management & Training
Corporation, 2020 U.S. App. LEXIS 3339 (10th Cir. Feb. 4,
2020)(pre-shift security screenings of corrections officers are
integral and indispensable under Busk and therefore must be
counted as hours worked for purposes of computing overtime).

 
 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 3 of 8. PagelD #: 201

18. Defendant knowingly and willfully engaged in the above-
mentioned violations of he FLSA.

Complaint, (ECF #1, J 7-18)

Standard of Review

A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) allows a
defendant to test the legal sufficiency of a complaint without being subject to discovery.
See Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6" Cir. Ohio 2003). In evaluating a
motion to dismiss, the court must construe the complaint in the light most favorable to the
plaintiff, accept its factual allegations as true, and draw reasonable inferences in favorable
of the plaintiff. See Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6" Cir. Ky. 2007). The
court will not, however, accept conclusions of law or unwarranted inferences cast in the
form of factual allegations. See Twombly, 550 U.S. at 555; Gregory v. Shelby County, 220
F.3d 433, 446 (6" Cir. Tenn. 2000). In order to survive a motion to dismiss, a complaint
must provide the grounds of the entitlement to relief, which requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action. Bell Atl. Corp.
v. Twombly, 127 S. Ct. 1955, 1964-65 (2007). That is, “[fjactual allegations must be
enough to raise a right to relief above the speculative level, on the assumption that all the
allegations in the complaint are true (even if doubtful in fact).” Jd. (internal citation
omitted); see Association of Cleveland Fire Fighters v. City of Cleveland, No. 06-3823,
2007 WL 2768285, at *2 (6" Cir. Ohio Sept. 25, 2007) (recognizing that the Supreme
Court “disavowed the oft-quoted Rule 12(b)(6) standard of Conley v. Gibson, 355 U.S. 41,
45-46, 78 S. Ct. 99, 2 L. Ed.2d 80 (1957)”). Accordingly, the claims set forth in a

3-

 
 

Case: 1:20-cv-01351-DCN Doc #:17 Filed: 09/24/20 4 of 8. PagelD #: 202

complaint must be plausible, rather than conceivable. See Twombly, 127 S. Ct. at 1974.

On a motion brought under Rule 12(b)(6), the court’s inquiry is limited to the
content of the complaint, although matters of public record, orders, items appearing in the
record of the case, and exhibits attached to the complaint may also be taken into account.

Amini v. Oberlin College, 259 F.3d 493, 502 (6" Cir. Ohio 2001).
Discussion

The sole claim asserted by Plaintiff is that Defendant failed to compensate Plaintiff
and similarly situated detention officers for time spent undergoing pre-shift security
screenings, resulting in unpaid overtime in violation of the FSLA.' Defendant moves to
dismiss the Complaint on the ground that the Supreme Court has determined that
employers are not required to compensate employees for going through a security screening
prior to the start of their workday. (ECFR #6 at p.4 referring to Integrity Staffing Solutions,

Inc., v. Busk, 574 U.S. 27 (2014).

In Busk, the plaintiffs were hourly warehouse workers who retrieved products from

warehouse shelves and packaged them for delivery to Amazon.com customers. The

 

The FSLA established a minimum wage and overtime compensation for each hour
worked in excess of 40 hours in each workweek. The FSLA was amended by the Portal to
Portal Act which exempted employers from liability for failure to pay an employee
overtime compensation for:

(1) walking, riding, or traveling to and from the actual place of performance of the
principal activity or activities which such employee is employed to perform, and

(2) activities which are preliminary or postliminary to said principal activity or
activities.
See 29 U.S.C. § 254(a)(1)-(2).

 
 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 5 of 8. PagelD #: 203

plaintiffs were required to undergo security screening before leaving the warehouse each
day. The district court dismissed the complaint for failure to state a claim finding that the
screenings were not integral and indispensable to the employees’ principal activities but
were instead postliminary and noncompensable. The Ninth Circuit disagreed and reversed
holding that postliminary activities are compensable as integral and indispensable to an
employee’s principal activities if the postshift activities are necessary to the principal work
and performed for the employer’s benefit. 547 U.S. at 27. The Supreme Court reversed the
Ninth Circuit finding, in this case, that the time plaintiffs spent waiting to undergo and

undergoing security screenings was not compensable under the FSLA. Jd. at 29.

In reaching this holding, the Court noted that it had consistently interpreted the
phrase “principal activity or activities” to “embrace all activities which are an ‘integral and
indispensable part of the principal activities” and then further defined that “[a]n activity is
therefore integral and indispensable to the principal activities that an employee is employed
to perform if it is an intrinsic element of those activities and one with which the employee
cannot dispense if he is to perform his principal activities.” 547 U.S. at 33. (Internal
citations omitted.) The Court found that the security screenings were not the “principal
activity or activities that the plaintiffs were employed to perform. Rather, the plaintiffs
were hired to retrieve products from warehouse shelves and package those products for
shipping. The plaintiffs were not hired to undergo security screenings. As such, “the
screenings were not an intrinsic element of retrieving products from warehouse shelves or
packaging them for shipment and Integrity Staffing could have eliminated the screenings

altogether without impairing the employees’ ability to complete their work.” Jd. at 35. The

-5-

 
 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 6 of 8. PagelD #: 204

Court noted that the Ninth Circuit erred by focusing on whether the employer required a
particular activity. “The integral and indispensable test is tied to the productive work that

the employee is employed to perform.” Id. at 36. (Emphasis in original)

In this case Plaintiff alleges that he is employed by the County as a detention officer
and that detention officers are responsible for the custody and discipline of individuals
detained by Defendant. Among other duties, detention officers search for contraband and
provide security, count, feed, and supervise detainees. (ECF #1, § 7, 9, 10) He alleges that
at the beginning of each shift, prior to clocking in, the Defendant requires Plaintiff and
other similarly situated detention officers to undergo a security screening where they empty
their pockets, remove their shoes, belts, and jackets and all metal objects, empty their bags,
and submit any person items in their possession for inspection. (/d. at JJ 11-12) Plaintiff
alleges that the County requires detention officers to undergo this screening for the
purposes of safety, and to prevent officers from inadvertently or intentionally bringing
contraband into the prison.” (/d. at § 13) Plaintiff also alleges that “keeping weapons and
other contraband out of the prison is necessarily tied to the detention officers’ work of
providing security and searching for contraband. Thus, undergoing security screenings is
integral and indispensable to the officers’ principal activities.” (/d. at ff 14-15.) Plaintiff
relies on Aguilar, et al., v. Management & Training Corp., 948 F.3d 1270 (10" Cir. 2020),
to support his position that pre-shift security screenings of corrections officers are integral

and indispensable under Busk. (Id. at { 17)

While the Tenth Circuit in Aquilar was correct when it observed that “Busk did not

hold that a security screening can never be compensable,” its conclusion that the pre-shift

 
 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 7 of 8. PagelD #: 205

security screening of prison corrections officers is “tied to the productive work that
[Defendant] employs the officers to perform, rendering it integral and indispensable to

those duties” improperly applies Busk. In any event, Aquilar is not controlling here.

In noting that “the integral and indispensable test is tied to the productive work that
the employee is employed to perform,” the Supreme Court was explaining why the Court
of Appeals’ focus on whether an employer required a particular activity was irrelevant to
the analysis. Busk, 574 U.S. at 36. Thus, under Busk, the correct analysis is whether the
pre-shift screening here is an intrinsic element of the Plaintiff's principal activities and one
which the employee cannot dispense if he is to perform his principal activities. Id. Taking
Plaintiffs allegations as true, the principal activities that detention officers are employed to
perform are “to be responsible for the custody and discipline of the individuals detained by
Defendant” and to “search for contraband and provide security, count, feed, and supervise
detainees.” (ECF #1 at $f 9-10) While the pre-shift security screening may relate to part of
the activity Plaintiff performs during his shifts, i.e, searching for contraband, the Plaintiff

could still perform his job effectively if the pre-shift screenings were eliminated.

Moreover, Plaintiff has not alleged that undergoing security screenings was work of
consequence he was hired to perform for the County. As Justice Sotomayor explained in
her concurring opinion in Busk, “the Portal to Portal Act is primarily concerned with
defining the beginning and end of the workday. ... It distinguishes between activities that
are essentially part of the ingress and egress process, on the one hand, and activities that
constitute the actual ‘work of consequence performed for an employer,’ on the other hand.
... The security screenings at issue here fall on the ‘preliminary ... or postliminary’ side of

-7-

 
 

 

Case: 1:20-cv-01351-DCN Doc #: 17 Filed: 09/24/20 8 of 8. PagelD #: 206

this line. ... The searches were part of the process by which the employees egressed their
place of work, akin to checking in and out and waiting in line to do so—activities that

Congress clearly deemed to be preliminary or postliminary.” Jd. at 38-39 (citations

omitted.)

Similarly, as in Busk, the security screening at issue here also falls on the
“preliminary or postliminary” side of the line, merely part of the ingress process Congress
deemed to be preliminary. As such, the time Plaintiff spent going through the pre-shift

screenings is not compensable under FSLA.
Conclusion
For the reasons stated above, Defendant’s Motion to Dismiss (ECF #6) is granted.

IT IS SO ORDERED.

| ;

Lin, Lt a If f
l A | b fy,
Avs | WA nh

DONALD C, NUGENT/|
f United States District wldee

 

 
